TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00805-CR



                             Armando Deanda Hernandez, Appellant

                                                 v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-10-1086, HONORABLE WILLIAM HENRY, JUDGE PRESIDING




                             MEMORANDUM OPINION


                 Appellant has filed an unopposed motion to abate the appeal. He requests that this

Court abate the appeal and remand the cause to the trial court to allow the trial court to pronounce

sentence in open court and with Appellant present. See Tex. Code Crim. Proc Ann. art. 42.03 § 1(a)

(West Supp. 2012); see also id. art. 42.14 (West Supp. 2012). The State responds that the trial court

is scheduled to pronounce sentence in the presence of Appellant on May 15, 2013, and agrees to

the abatement.

                 Accordingly, we grant the motion, abate the appeal, and remand this cause to the

trial court to pronounce sentence in Appellant’s presence following notice and hearing on May

15, 2013, or as otherwise scheduled within 30 days of this order. See Thompson v. State, 108
S.W.3d 287, 291–92 (Tex. Crim. App. 2003); Keys v. State, 340 S.W.3d 526, 529 (Tex.

App.—Texarkana 2011, pet. ref’d). A reporter’s record of the sentencing shall be prepared and
filed in the record of this appeal within 45 days of this order. This appeal will be reinstated when

the reporter’s record of the sentencing is filed with this Court.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Abated

Filed: April 30, 2013

Do Not Publish




                                                  2